Citation Nr: 0925274	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the Veteran's February 26, 2000 injuries were the 
result of willful misconduct for nonservice-connected 
disability pension purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1970 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 administrative 
determination by the Buffalo, New York, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  As a result of 
that determination, an August 2002 rating decision denied 
entitlement to nonservice-connected pension benefits.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence shows that the Veteran's fall on February 26, 
2000 was proximately due to his intoxication.


CONCLUSION OF LAW

The Veteran's injuries on February 26, 2000 were the result 
of willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002), 
38 C.F.R. §§ 3.1(n), 3.301 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in June 2003.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in January 2007.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The medical 
evidence is sufficient for adequate opinions.

Nonservice-connected pension benefits are payable to a 
Veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of 
his or her own willful misconduct.  See 38 U.S.C.A. § 1521 
(West 2002); see also Dilles v. Brown, 5 Vet. App. 88, 89-90 
(1993).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  38 C.F.R. § 3.1(n)(1) (2008).  Willful 
misconduct will not be determinative unless it is the 
proximate cause of the injury, disease or death.  38 C.F.R. 
§ 3.1(n)(3) (2008).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  If, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

In this case, on February 26, 2000, the Veteran was found 
unconscious at the bottom of a set of stairs having 
apparently fallen down the stairs.  The Veteran was admitted 
to the VA Medical Center in Buffalo, New York at 9:35 am, 
where he was found to be unresponsive due to his 
intoxication.  The Veteran was found to have sustained a left 
C4 lamina fracture, a left C5-C6 facet fracture, a spinal 
cord contusion and C5-C6 sublaxation.  A toxicology screen of 
the Veteran's blood found 264 milligrams per deciliter 
(mg/dl) and stated that the toxic range for alcohol was any 
number greater than 100mg/dl.  The toxicology report also 
reported that the Veteran's urine was positive for opiates 
and codeine.  The Veteran was transferred from the VA medical 
center to Millard Fillmore Hospital on the day of his 
accident.  Upon admission, he was found to be awake, alert, 
slightly intoxicated and lethargic.  He was noted as oriented 
to name, place and person and his speech was clear and 
appropriate.  Reports showed that upon admission the Veteran 
had no reflexes in his lower extremities with hypoactive 
reflexes in the upper extremities.  The Veteran was put on an 
acute spinal injury protocol and placed in a cervical collar.  

On March 29, 2000, the Veteran was transferred to the VA 
Medical Center in Cleveland, Ohio, for rehabilitation.  
During an initial evaluation, the Veteran reported that he 
did not remember whether or not he lost consciousness during 
his fall and could not remember his initial hospitalization.  
Upon physical examination, the Veteran was found to have 
central cord syndrome as well as a history of alcohol intake 
at four to five cans of beer a day.  An additional admission 
note described the Veteran's past history of alcohol abuse 
noting that the Veteran drank twelve cans of beer a day.

The Veteran completed a Report of Accidental Injury, VA Form 
4176, wherein he reported that the injury took place at a 
motel, and that neither alcoholic intoxication nor narcotics 
were involved.

VA medical records compiled prior to the February 2000 injury 
show that the Veteran had been admitted in 1993 for substance 
abuse.  The Veteran was described as having had about three 
forty ounce bottles of alcohol per day for over a year.  
Reportedly he began to drink heavily in the military and that 
he had been in substance abuse programs at the VA medical 
center three or four times previously.  It was additionally 
reported that the Veteran had been arrested four times for 
assault while under the influence.  In a psychosocial 
assessment from the Buffalo VA medical center dated March 
2001, a social worker noted that the Veteran's record 
confirmed a long standing problem with past treatments for 
alcohol and cannabis dependence.  

Based upon the evidence of record, the Board finds that the 
Veteran's injuries were the result of willful misconduct.  
The Veteran's injuries were due to a fall down a set of 
stairs while he was intoxicated.  A toxicology screen taken 
at 10:38 am on the morning of the fall found 264 mg/dl of 
alcohol in the Veteran's blood and his urine was positive for 
opiates.  The toxicology report additionally noted that the 
toxic range for alcohol was greater than 100.  The only 
credible evidence available regarding the Veteran's fall are 
the medical reports after the incident all of which state 
that the Veteran was found by himself and had apparently 
fallen down his stairs with a alcohol level more than twice 
that which meets the point of toxicity.  His report (via VA 
Form 21-4176) that alcoholic intoxicants were not involved is 
deemed not credible, in light of the medical evidence clearly 
showing otherwise.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n)(1) 
(2008).  While the simple drinking of alcoholic beverage is 
not of itself willful misconduct, per 38 C.F.R. 
§ 3.301(c)(2), where, as in this case, intoxication results 
proximately and immediately in disability, such is considered 
to be the result of willful misconduct.  In this regard, the 
evidence does not suggest a cause of the Veteran's injuries, 
or a reason for his fall, other than his intoxication.  The 
Veteran's decision to drink to such levels of excess was in 
this case the proximate and immediate cause of his injuries.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against a finding that the Veteran's injuries 
sustained during his February 26, 2000 accident were not the 
result of his willful misconduct.


ORDER

The injuries sustained by the Veteran on February 26, 2000, 
were due to willful misconduct.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


